Title: Proclamation, 1 January 1795
From: Washington, George
To: 


        
          [1 Jan. 1795]
        
        By the President of the United States of America.
        A Proclamation
        When we review the calamities which afflict so many other Nations, the present condition of the United States affords much matter of consolation and satisfaction. Our exemption hitherto from foreign war, an increasing prospect of the continuance of

that exemption, the great degree of internal tranquillity we have enjoyed, the recent confirmation of that tranquillity by the suppression of an insurrection which so wantonly threatened it, the happy course of our public affairs in general, the unexampled prosperity of all classes of our Citizens—are circumstances which peculiarly mark our situation with indications of the Divine Beneficence towards us. In such a state of things it is, in an especial manner, our duty as a people, with devout reverence and affectionate gratitude, to acknowledge our many and great obligations to Almighty God and to implore him to continue and confirm the blessings we experience.
        Deeply penetrated with this sentiment I George Washington President of the United States do recommend to all Religious Societies and Denominations and to all persons whomsoever within the United States to set apart and observe thursday the nineteenth day of February next as a day of public Thanksgiving and prayer; and on that day to meet together and render their sincere and hearty thanks to the great ruler of Nations for the manifold and signal mercies, which distinguish our lot as a Nation; particularly for the possession of Constitutions of Government which unite and by their union establish liberty with order, for the preservation of our peace foreign and domestic, for the seasonable controul which has been given to a spirit of disorder in the suppression of the late insurrection, and generally for the prosperous course of our affairs public and private; and at the same time humbly and fervently to beseech the kind author of these blessings graciously to prolong them to us—to imprint on our hearts a deep and solemn sense of our obligations to him for them—to teach us rightly to estimate their immense value—to preserve us from the arrogance of prosperity and from hazarding the advantages we enjoy by delusive pursuits—to dispose us to merit the continuance of his favors, by not abusing them, by our gratitude for them, and by a correspondent conduct as citizens and as men—to render this Country more and more a safe and propitious asylum for the unfortunate of other Countries—to extend among us true and useful knowledge—to diffuse and establish habits of sobriety, order, morality, and piety and finally to impart all the blessings we possess, or ask for ourselves, to the whole family of mankind.
        In Testimony whereof I have caused the Seal of the United

States of America to be affixed to these presents and signed the same with my hand. Done at the City of Philadelphia the First day of January one thousand seven hundred and ninety five, and of the Independence of the United States of America the nineteenth.
        
          Go: WashingtonBy the PresidentEdm: Randolph
        
      